PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/271,973
Filing Date: 21 Sep 2016
Appellant(s): Goto et al.



__________________
Adele Critchley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/22/2021.

11/19/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 9-13, 17, and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Faris USPN_5327285_A.
1.	Regarding Claims 1, 3, 4, 9, 10, 11, 12, 13, 17, and 18, Faris discloses a polarizer made of PVA (corresponds to claimed resin film) that can be treated with Faris teaches a method of producing said polarizer having non-polarization portions, comprising:
laminating, on one surface of a long polarizer, a long surface protective film (6) having through-holes (7) arranged at predetermined intervals to form a long polarizing film laminate;
partially bleaching (corresponds to claimed saponification) the polarizer through the through-holes of the surface protective film to form the non-polarization portions (8); and
removing (e.g. stripping) the surface protective film (6) (column 3, lines 25-49; column 4, lines 24-43; Figures 2 and 13).
	Faris teaches said saponification, performed by applying a basic solution and treating the through-holes with an alkaline solution such as potassium hydroxide (column 5, line 51 – column 6, line 51), as is being claimed in instant Claims 9, 10.  Faris also teaches that an acid can be used too (column 3, lines 55-58) as is being claimed in instant Claim 11.  The aforementioned process as described in sum would also teach the limitations of instant Claim 12. The Examiner respectfully submits that the said “through-holes” would necessarily correspond to Applicants’ claimed “transparent portions” while those areas aside from said “through-holes” would correspond to Applicants’ claimed “another portion”, since the former have undergone what is essentially decolorization (corresponds to claimed transmittance/transparent portion) while the latter has not.  Moreover, said saponification process described above by Faris on such “through-hole” portions (corresponding to claimed transparent portion) Faris explicitly discloses that said bleaching (saponification) solution removes the dichroic effect from the PVA so that the exposed parts 8 are no longer able to polarize light (column 3, lines 44-46) and that such “selective bleaching” (selective saponification) can be applied selectively as pattern on said PVA and removes the iodine (corresponds to claimed limitation of instant Claims 4 and 9) and its polarizing effect in those selected areas (column 6, lines 56-60), it would therefore be expected for these areas to have a degree of saponification of greater than 99.5 mol% as is being claimed while the areas not having undergone such saponification would be considerably less thereby meeting the claimed difference of instant Claims 1, 17, and 18.  Alternatively, it can also be said that one of ordinary skill in the art would be expected to know how to vary the degree of saponification based on what extent of depolarization is needed in said “through-hole” selected areas based upon end-user product specifications in the applications.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Faris USPN_5327285_A, as applied to claim 1 above, and further in view of Morita JP 58-168019 (see attached machine, English translation).
2.	Regarding Claim 5, Faris teaches said saponification, performed by applying a basic solution and treating the through-holes with an alkaline solution such as potassium hydroxide (column 5, line 51 – column 6, line 51). Although not taught by Faris, it would have been obvious to one of ordinary skill in the art to reduce, after the decoloring, an amount of an alkali metal and/or an alkaline earth metal in the polarizer, Morita: page 3, Example).
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faris USPN_5327285_A in view of Isaki JP_2014164085_A (see machine English translation).
3.	Regarding Claim 6, Faris does not disclose the claimed thickness range.
4.	Isaki discloses a polarizer having a resin film, such as polyvinyl alcohol-based resin (paragraph 0013), containing iodine provided with a decoloring part (corresponds to claimed transparent portion) (Derwent Abstract) wherein said decoloring part (corresponds to claimed transparent portion) has a transparency of particularly preferable 90% (paragraph 0018) while the part that is NOT decolorized (corresponding to claimed “another portion”) has a maximum transparency of 50% (paragraph 0015); thus, the transmittance is higher in the former than the latter as is being claimed in instant Claim 1.  Isaki discloses that the thickness can range from 1 to 30 microns and that the thinner the thickness, the better the decolorized portion can be formed (paragraph 0016).
5.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness of the PVA film, of Faris, by using the thickness range, of Isaki.  One of ordinary skill in the art would have been motivated in doing so in order to easier decolorize (saponification via bleaching).
Faris in view of Isaki suggests the transparent portions correspond to a camera portion of an image display (Faris: column 1, lines 7-12; Isaki:  paragraph 0017).
Claims 7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Faris USPN_5327285_A, as applied to claim 1 above, and further in view of Lee WO_ 2015108261_A1 (see Lee USPA_20160195653_A1).
7.	Regarding Claim 7, Faris does not disclose the claimed optical characteristic relationships.
8.	Lee teaches a polarizer as part of a polarizing plate (Title), comprising a resin film containing iodine (Paragraphs 0009, 0033, and 0095), wherein the polarizer has formed therein a transparent portion having a transmittance higher than that of another portion (Paragraphs 0009 and 0026) by using a basic decolorant material for forming said depolarization regions (paragraphs 0009-0010) which corresponds to the claimed saponification process and as that mentioned in the instant specification.  Lee further discloses that optical characteristics in the another portion satisfy relationships of                         
                            P
                            >
                            -
                            
                                
                                    
                                        
                                            10
                                        
                                        
                                            0.929
                                            T
                                            -
                                            42.4
                                        
                                    
                                    -
                                    1
                                
                            
                            ×
                            100
                        
                    , provided that                         
                            T
                            <
                            42.3
                        
                    , and                         
                            P
                            ≥
                            99.9
                        
                    , provided that                         
                            T
                            ≥
                            42.3
                        
                    , where P represents a polarization degree (%) and T represents a single axis transmittance (%) (Lee:  paragraphs 0017, 0031, and 0062).
9.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the “another portions”, of Faris, by having the optical characteristics, of Lee.  One of ordinary skill in the art would have been motivated in doing so in order to prevent damage occurring in the polarizer (Lee:  paragraph 0006).
Faris in view of Lee suggests a polarizing plate, comprising the polarizer having formed therein a transparent portion (Lee:  paragraph 0086).  One of ordinary skill in the art would have been motivated in furthering the utility of its invention in other related fields such as in cameras.
11.	Regarding claim 15, Faris in view of Lee suggests that the polarizing plate has a shape corresponding to an image display apparatus on which the polarizing plate is mounted, and the transparent portion is formed to be spaced apart from an end side (Lee:  paragraphs 0030, 0085, 0090, and 0093).
12.	Regarding claim 16, Faris in view of Lee suggests an image display apparatus comprising the polarizing plate (Lee:  paragraphs 0030, 0085, and 0093).

Response to Arguments:
	Appellant argues on Page 10 of the remarks that Faris is silent with respect to saponification and that the saponification would not be inherent simply because Faris teaches the use of a bleach, this is not the case. Appellant further argues that this has been established with evidence, on the record, as per the filed Declaration. Appellant further states that “(a)s previously put forth, many factors may influence the end saponified characteristics, including Normality of the basic solution, thickness of film, concentration of basic solution, time application of solution and temperature.”
	The Examiner respectfully submits that although Faris does not explicitly state using “saponification” it does disclose bleaching by way of applying a basic solution and treating with an alkaline solution such as potassium hydroxide (column 5, line 51 – column 6, line 51), as is being claimed in instant Claims 9, 10.  Faris also teaches that Faris, is substantially similar to that being used by Appellants such that it would correspond to being a “saponification” by definition. As for the Declaration filed on 3/8/19, it does not include any mention of the factors noted in the argument (Normality, thickness, concentration, time, temperature). As such, there is insufficient evidence to reject Faris’ method of bleaching being different than the claimed saponification process.
	Appellant further argues in the paragraph connecting pages 10 and 11 that the Examiner fails to provide any analysis of why Faris would inherently possess the same saponification difference.
	The Examiner respectfully submits that in addition to what was mentioned above regarding how Faris’ method teaches many of the claimed methods, Faris also teaches its polarizer can be stretched (as is being claimed in instant Claim 13) (column 2, line 43-46) and that its bleaching (saponification) solution removes the dichroic effect from the PVA films so that the exposed parts are no longer able to polarize light (column 3, lines 44-46) and that such “selective bleaching” (selective saponification) can be applied selectively as pattern on said PVA and removes the iodine (corresponds to claimed limitation of instant Claims 4 and 9) and its polarizing effect in those selected areas (column 6, lines 56-60). Again, we further see how Faris’ methods mirror what Appellant claims regarding its own methods. Moreover, given that Faris is stating that its bleaching (saponification) method effectively removes the iodine to the extent that it’s become depolarized in those areas, entails that they are transparent. As such, it would 
	Appellant further argues on Page 11 of the remarks that the Examiner merely argues that it would be expected for one of ordinary skill in the art to know how to vary the saponification degrees.
	The Examiner respectfully submits that given that Faris discloses how to decolorize and depolarize those regions, it would therefore follow that based on the degree of decolorization desired, one of ordinary skill in the art would only bleach to that extent.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        November 15, 2021

Conferees:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781       

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                 Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.